Citation Nr: 1215391	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and G.T.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 until his retirement in July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for chronic obstructive pulmonary disease.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's chronic obstructive pulmonary disease is etiologically related to military service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 8 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated January 2008, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service department medical records following service, private and VA medical records, reports of VA examinations and the testimony of the Veteran at a hearing before the undersigned.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his chronic obstructive pulmonary disease.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection is in effect for, among other disabilities, left basal residual pleuritis.

The service treatment records show the Veteran was hospitalized in June 1969.  For the previous several weeks, he noticed occasional left, sharp posterior and lateral chest pain, which began in February 1969.  It was also indicated he had experienced increased fatigue and a hacking, non-productive cough.  It was noted that serial chest X-rays beginning in October 1968 revealed an early left lower lobe infiltrate and persistence of this infiltrate in an essentially unchanged fashion since January 1969.  It was reported he had a positive PPD in 1961 and that his health records indicated he was given INH for one year.  On questioning, the Veteran denied ever having taken INH and the reporting clinician concluded he did not take INH.  It was the conclusion of the Chest Service and the consulting radiologist that the density was within the lung, but was stable.  It was believed the infiltrate in the left lower lobe represented scarring from a recent infectious process.  He was given INH to be taken for a period of one year.  The diagnosis was left lower lobe infiltrate, etiology unknown.  

The Veteran was admitted to a hospital in December 1981 for further evaluation of an abnormal chest X-ray.  A CT scan of the chest revealed fibrosis consistent with pleural scarring in the left lower lobe.  There was no evidence of pleural effusion.  The diagnoses on discharge were left lobe density, probably old pleural scarring, history of chronic smoking and positive PPD.  

The Veteran denied shortness of breath, chest pain or pressure and a cough in June 1982.  The lungs and chest were evaluated as normal in June 1982, and a chest X-ray revealed no interval changes.  

The Veteran was afforded a VA respiratory examination in March 2005.  It was noted a pulmonary function test revealed a severe restrictive ventilatory impairment.  The diagnoses were left basal pleuritis and minimal pleural effusion of the left lower lung.  

Private medical records reflect a diagnosis of chronic obstructive pulmonary disease in October 2006.  

In November 2006, a private physician reported she had treated the Veteran since October 2002.  At that time, his pulmonary function test already showed a severe obstructive ventilatory impairment.  Beginning in the summer of 2006, the Veteran started to complain of severe dyspnea.  

In an October 2007 statement, the physician noted above related she reviewed some of the Veteran's service treatment records.  It was indicated he was first diagnosed with left lower lobe infiltrate in 1968 and again in 1981.  She noted he smoked while in service.  She indicated the Veteran had chronic obstructive pulmonary disease.  The physician pointed out the Veteran started to smoke when he joined the Navy.  She asserted cigarette smoking is the most common cause of chronic obstructive pulmonary disease, and noted that exposure to irritants such as pollution, dust or chemicals over a long period of time may also cause or contribute to it.  

In June 2008, J-A. Quintos, M.D., a private physician, related he reviewed some of the Veteran's service treatment records, including the hospitalizations in June 1969 and December 1981, as well as other medical records.  It was noted that the Veteran was continuously exposed to hazardous inhalants, apart from cigarette smoke, during service.  The physician stated that continuous exposure of the Veteran's already damaged lung (damaged alveolar walls) contributed further to the eventual development of obstructive pulmonary disease.  He commented that cigarette smoking was not the only cause of chronic obstructive pulmonary disease.  He observed it can occur in individuals whose alveolar walls have been previously damaged by an infectious disease (noting the Veteran's lungs were damaged by exposure to pulmonary tuberculosis, and then further weakened by the onslaught of continuous exposure to hazardous airborne particles).  The physician added, based on a statement from the Veteran, that he was exposed to a soldier who was subsequently diagnosed with pulmonary tuberculosis on board the USS Halfbeak.  He concluded the Veteran was suffering from a recurrence of pulmonary tuberculosis first acquired in the 1960's and never completely cured.  Thus, it was accurate to say that the damage brought about by the Veteran's pulmonary tuberculosis infection was one factor that set the stage for the eventual development of obstructive pulmonary disease.

The Veteran's claims folder was referred to a VA physician in November 2008 for an opinion regarding the etiology of his chronic obstructive pulmonary disease.  The examiner opined that the Veteran's chronic obstructive pulmonary disease was less likely as not related to his positive PPD and pleural scar in service.  He further observed that chronic obstructive pulmonary disease was at least as likely as not related to chronic smoking since service.  The physician commented that the diagnosis of chronic obstructive pulmonary disease was based on findings of pulmonary emphysema on chest X-ray and a pulmonary function test report of moderate obstructive lung defect which was responsive to bronchodilators.  He pointed out that, due to the nature of the lung pathology, the major factor related to the development of chronic obstructive pulmonary disease in the Veteran's case was at least as likely as not his chronic smoking.  Emphysema presents as a result of elastic tissue damage brought about by excess elastase formation from chronic smoke inhalation.  A positive PPD and pleural scar, on the other hand, were likely due to pulmonary tuberculosis, with the positive PPD signifying the presence of previous infection and the pleural thickening a residual of previous pleural involvement.  The progression of alveolar damage was progressive and obstructive in nature, while the left pleural thickening has remained unchanged since 1968.

The Veteran asserts service connection is warranted for chronic obstructive pulmonary disease.  He claims it is due to his exposure to various chemicals and asbestos while he was in service.  He maintains he was a cook and asbestos was used in his gloves.  He also argues he served on diesel submarines that were packed with asbestos.  

The evidence establishes that chronic obstructive pulmonary disease was first documented many years after service.  Although Dr. Quintos alleged the Veteran was exposed to hazardous inhalants, other than cigarette smoke, while he was in service, he did not identify the inhalant he claimed resulted in chronic obstructive pulmonary disease.  He merely stated in the abstract that unnamed hazardous airborne particles caused the Veteran to develop chronic obstructive pulmonary disease.  Thus, his opinion is speculative in nature and of very limited probative value.  

The Board points out there are two medical opinions holding that it was the Veteran's cigarette smoking that caused chronic obstructive pulmonary disease.  As noted above, a private physician reached this conclusion in October 2007, as did a VA physician in November 2008.  The Board observes the private physician reviewed some of the Veteran's service treatment records, and the VA physician had the entire claims folder available for review.  The VA physician noted that given the nature of the Veteran's lung pathology, smoking was the major factor in the development of chronic obstructive pulmonary disease.  In addition, he addressed the statement from Dr. Quintos that the Veteran's in-service exposure to tuberculosis was involved in the subsequent development of chronic obstructive pulmonary disease.  In this regard, the VA physician specifically attributed the pleural scarring to tuberculosis, and not chronic obstructive pulmonary disease.  

Assuming the Veteran's cigarette smoking began in service, any disability resulting from that cannot be the basis for a grant of service connection.  See 38 C.F.R. § 3.300 (2011).

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the VA physician to be entitled to the greatest probative weight.  He provided an explanation for his opinion and, as discussed above, Dr. Quintos merely spoke in generalities.  

While the Veteran has alleged he was exposed to asbestos in service from the gloves he wore as a cook, and this resulted in chronic obstructive pulmonary disease, he has not provided any clinical support for this statement.  Even if the Veteran were competent to say he was exposed to asbestos, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this case, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of chronic obstructive pulmonary disease.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for chronic obstructive pulmonary disease. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990)


ORDER

Service connection for chronic obstructive pulmonary disease is denied. 



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


